

116 S1438 IS: Breast Cancer Research Stamp Reauthorization Act of 2019
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1438IN THE SENATE OF THE UNITED STATESMay 14, 2019Mrs. Feinstein (for herself, Mr. Enzi, Ms. Baldwin, Mr. Barrasso, Mrs. Capito, Mr. Casey, Mr. Cramer, Mr. Daines, Ms. Duckworth, Mr. Durbin, Mr. Grassley, Ms. Hirono, Mrs. Hyde-Smith, Ms. Klobuchar, Ms. Rosen, Mr. Schatz, Ms. Stabenow, Mr. Tester, Ms. Collins, Ms. Hassan, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 39, United States Code, to extend the authority of the United States Postal Service
			 to issue a semipostal to raise funds for breast cancer research.
	
 1.Short titleThis Act may be cited as the Breast Cancer Research Stamp Reauthorization Act of 2019. 2.Extension of postage stamp for breast cancer researchSection 414(h) of title 39, United States Code, is amended by striking 2019 and inserting 2027.